El Juez Asociado Senos. Wole,
emitió la opinión del tribunal.
La moeión para desestimar en este caso se basa en haber dejado la apelante de hacer que su escrito de apelación se dirigiera al apelado y al Secretario de la corte. Si bien en el caso per curiam de Cruz v. Carballeira, No. 4908, posible-mente podría aparecer qne estábamos desestimándolo por dejar de dirigir el escrito en esa forma, sin embargo, el verdadero motivo de esa decisión fné qne una notificación por correo no es nna notificación suficiente ni al secretario ni a la parte apelada, si no se hace como se especifica en el artículo 920 del Código de Enjuiciamiento Civil. Somos de opinión que un escrito de apelación es suficiente aunque no baya sido dirigido específicamente, siempre qne en realidad se baya notificado al secretario y al abogado de la parte apelada, según ocurrió en este caso. Sería mejor qne una notificación por escrito se dirigiera en esa forma, pero qne eso no es impe-rativo es lo qne se resolvió claramente en el caso de Roig Commercial Bank v. Sucesión Lugo, 34 D.P.R. 155.

Se declara sin lugar la moción para desestimar.